ALIAS CAPIAS

THE STATE OF TEXAS
TO ANY PEACE OFFICER OF THE STATE OF TEXAS:

On May 22, 2014, in the Fourteenth Court of Appeals of Texas, in Cause
'No. 14-14-00265-CV, styled In re Belinda Morales, the court issued a judgment
denying the relief relator, Belinda Morales, requested in her petition for writ of
habeas corpus, ordering that an alias capias be issued for the arrest of relator,
- Belinda Morales, and remanding relator, Belinda Morales, back into the custody of

the Sheriff of Harris County, Texas. The judgment follows:
JUDGMENT

This court heard this cause aﬁer granting and issuing a writ of habeas

corpus on 'April 4, 2014. This court holds that relator, Belinda

Morales, has'failed to demonstrate that the combined judgment of .
I contempt and order of commitment entered March 14, 2014 in 'the

247th District Court, Harris County, Texas, in Cause No. 2011-64486,

is void. Therefore, this court denies relator’s petition for writ of

habeas corpus. ' -

We further order the clerk of this court to issue an alias capias for the
arrest of relator, Belinda Morales, and order that she be remanded to,
the custody of the Sheriff of Harris County, Texas, to be conﬁned as,
ordered by the 247th District Court, Harris County, Texas, in Cause

No. 2011-64486 pursuant to the combined judgment of contempt and
order of commitment dated March 14, 2014 by Judge Bonnie Crane
Hellums.‘ ’

YOU ARE COMMANDED to take relator, Belinda Morales, with a last known
address of 4-155 Meyerwood Dr.,' Houston, Texas 77025, into your custody and.
deliver her to the Sheriff of Harris County, Texas, who shall remand relator into

custody in accordance with the Judgment of this court.

COMPLETE the attached retum' and deliver it to this court showing you

have exchted it.

WITNESS, the Honorable Kem Thompson Frost, Chief Justice of our said
Fourteenth Court Of Appeals, with the seal thereof annexed, at Houston, Texas, on

May 22, 2014.

CHRISTOPHER A. PRINE, CLERK

 

No. 14-14-00265-CV

RETURN

The above writ was received at o’clock [a.m./p.m.], the

day of , 2014, and was executed by arresting the

said Belinda Morales, at o’clock [a.m./p.m.] the day of
, 2014, and placing her in the Harris County Jail.

SHERIFF, Harris County, Texas
mnmuu
\\\\‘ “0F APP I, 00,,
es) aw """'~--..,.‘& ’42 By